Citation Nr: 1707647	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.  

2.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from June 1991 to March 1995. 

This matter is before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO in March 2014.  The Veteran also appeared at a hearing before the undersigned Veterans Law Judge in September 2014.

In April 2015, the Board remanded the case for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected right and left knee disabilities.  

The Board notes that although the Veteran was afforded a VA examination in July 2015 pursuant to the Board's remand, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The July 2015 VA examination report does not include all the required testing pursuant to § 4.59 and Correia.  The examination was conducted using a 2015 version of the Disability Benefits Questionnaires (DBQs), which does not include any section for recording ranges of motion on active or passive testing, or nonweight bearing.  Thus, the July 2015 VA examination report does not entirely conform to the Court's decision in Correia.  As such, a new VA examination is needed.

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since August 2015.  

2.  Thereafter, schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests. 

The examiner should report the ranges of knee motion in degrees for each knee.  

The knee joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

The examiner should also report whether either the right or left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

The examiner is also to determine whether there is lateral instability or recurrent subluxation of either knee and if so, whether it is slight, moderate, or severe in severity.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.  

A rationale for all opinions expressed should be provided.  

3.  After completing the above, plus any further action needed as a consequence of the development accomplished, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

